      Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 1 of 38



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTONS DIVISION

HATTIE NNEJI AND OBINNA NNEJI        )
PLAINTIFFS                           )
                                     )
VS.                                  )                            NO. _______
                                     )
DR. GREGORY BOWHUIS,                 )
DR. SCOTT R. MURI, SPRING BRANCH ISD )                            JURY REQUESTED
DEFENDANTS                           )
       __________________________________________________________________________
    CIVIL RIGHTS COMPLAINT WITH REQUEST FOR INJUNCTIVE RELIEF AND FOR
                                   TRIAL BY JURY
      __________________________________________________________________________
        Plaintiffs Hattie and Obinna Nneji, by and through his attorneys, Diogu Law Firm PLLC and

Law Office of Bassey Akpaffiong, complains against Defendants, and requests injunctive relief and

trial by jury as follows:

                                          I. INTRODUCTION

    1. This is an action brought by Hattie and Obinna Nneji, African American and US Citizen whose

        national origin is Nigeria, parents of Obinna and Adanna Nneji, their minor Children to vindicate

        profound deprivations of his constitutional rights caused by race and national Origin animus

        based discrimination by based police brutality.

    2. On or about January 10th, 2019, Plaintiffs minor children were terminated from Spring ISD, even

        though they are resident within the Jurisdiction of the School District based on privately protected

        information that was illegally obtained from Uber.

    3. During the time, Nnejis’ children were unlawfully detained by Defendant Bowhuis, bullied then

        rudely interrogated calling them essentially “NIGGER, LAIRS, DRUG DEALERS AND

        AFRICAN MONKEY” while interrogating them, in a well coded dog whistle format.

    4. At the time, the Children were known to be defenseless in complete control of the Defendant,

        Bowhuis, without their parents’ presence.


                                                     1
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 2 of 38



5. The individually sued Defendant have bullied and called their son a drug pusher/dealer until he

    was finally terminated from the School by the Defendant. He did so without evidence the only

    other explanation is the boy is black and his father African.

6. In concert or conspiracy, Defendants then maliciously and baselessly caused Plaintiffs to be

    dismissed from school even though they have a constitutionally right for free education and the

    right to be free from hazardous learning environment.

                         II. JURISDICTION, VENUE, AND NOTICE

7. This action arises under the Constitution and laws of the State of Texas and of the United States,

    including Article 1 , Section 19, of the Texas Constitution and Article III, Section 1 of the United

    States Constitution and is brought pursuant to 42 U.S.C. §§ 1981, 1983 and 42 U.S.C. § 1988.

    The Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, 2201.

8. This case is instituted in the United States District Court for the Southern District of Texas

    pursuant to 28 U.S.C. §1391 as the judicial district in which all relevant events and omissions

    occurred and in which Defendants maintain offices and/or reside.

                                          III. PARTIES

9. At all times relevant hereto, Plaintiffs Hattie and Obinna Nneji where residents of the State of

    Texas and a citizen of the United States of America.

10. At all times relevant hereto, Defendant was a citizen of the United States and a resident of the

    State of Texas and was acting under color of state law in his capacity as a law as the Assistant

    Principal employed by the Spring Branch ISD, is sued individually.

11. Defendant, Spring Branch ISD hereinafter “Spring Branch ISD,” is a Texas municipal

    corporation and is the legal entity responsible for itself and for the Memorial High School. This

    Defendant is also the employer of the individual Defendants and is a proper entity to be sued

    under 42 U.S.C. § 1983.




                                                 2
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 3 of 38



12. At all times relevant hereto, Defendant Dr. Scott R. Muri was a citizen of the United States and a

    resident of the State of Texas. Defendant Dr. Scott R. Muri is sued in his official capacity as the

    Superintendent, employed by the Spring Branch ISD, and was acting under color of state law.

13. Defendant Spring Branch ISD, are properly sued directly under 42 U.S.C. § 1983 for their own

    and their delegated deliberately indifferent unconstitutional decisions, policies, practice, habits,

    customs, usages, training and derelict supervision, ratification, acquiescence and intentional

    failures which were moving forces in the complained of constitutional and statutory violations

    and resulting injuries.

14. The Spring Branch ISD, is also properly sued under 42 U.S.C. § 1983 for the challenged

    delegated final decisions of Defendant Dr. Scott R. Muri in his official capacity as their

    superintendent, and for those of any final delegated decision makers, with respect to the

    hereinafter challenged deliberately indifferent policies, decisions, widespread habits, customs,

    usages and practices.

                                      IV. STATEMENT OF FACTS

15. On or about Thursday, without prior notice to the Plaintiffs, the Assistant Principal of

    Memorial High School in the Spring Branch ISD, Mr. Bowhuis, terminated Obinna and

    Adanna Nneji from Memorial High School without prior notice. See attached Exhibit “A” He

    did so based on uncorroborated information. (Plaintiff Aff. Pp. 2)

16. Since the initial enrollment of Nneji’s children Obinna and Adanna Nneji at the School,

    the Assistant Principal Bowhuis has singled out the Nneji family for desperate treatment,

    in so doing he has made Nneji’s children feel unwelcome at Memorial High School

    thereby creating a hazardous learning environment for the children.

17. When Ms. Nneji enrolled her children in Memorial High School, she provided the school

    all the required evidence showing that her children were eligible to attend the public

    schools of the district.

                                                  3
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 4 of 38



18. Nonetheless, the assistant principal Mr. Gregory Bowhuis had a police officer, (a) escort

   the Nneji’s to their apartment, (b) walked them to the door (c) forced them to open the

   door so he could inspect the apartment to verify they really lived there. Despite the

   outrageous conduct of the public officer they cooperated fully with Assistant Principal

   Bowhuis and the officer.

19. Despite Nneji’s cooperation, Mr. Bowhuis and Memorial High School have singled out

   and have continued to treat the Nneji family unfairly. Mr. Bowhuis has on more than one

   occasion called the Nnejis liars. The extremely questionable, rude, and disrespectful

   behaviors of Mr. Bowhuis towards the family is unbecoming of a public official in his

   position.

20. Through the school year, Mr. Bowhuis would make odd comments to the children about

   the cars that their father drives. It appears that Assistant Principal Bowhuis is stalking the

   Nneji family. By way of example, (1) he mentioned to one of the children that he saw her

   father on highway 610 driving an expensive car; (2) He once inquired on why is Mr.

   Nneji is always in the galleria area if he resides in Spring Branch. (3) He also made

   comments about the clothes Mr. Nneji wears stating that he admires his choice of attire.

   (4) Mr. Bowhuis also questioned Mr. Nneji about the properties that he owns and (5)

   Interrogating him about why is he living in an apartment if he owns a million dollar

   home. We reside at 10402 Town and Country Way, Houston, TX 77024

21. There can be no other explanation other than Assistant Principal Bowhuis wanted to force

   the Nneji family to voluntarily withdraw their children from that school.

22. Assistant Principal Bowhuis behavior took a different turn on Thursday, January 10, 2019

   when an Uber Driver dropped off the children at school. Specifically, Mr. Bowhuis



                                             4
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 5 of 38



   rushed to the uber driver and forced the driver to give him a receipt so he can see where

   the Nneji children were picked up.

23. Mr. Bowhuis called Obinna and Adanna Nneji in his office and spoke to them in an

   extremely rude manner. During this interrogation, Mr. Bowhuis called them liars, and

   without notice to Mr. and Ms. Nneji, he withdrew the children from school. Assistant

   Principal Bowhuis never once made an effort to contact Mr. or Ms. Nneji.

24. In that meeting, without their parents, he accused them of lying about their residence. The

   kids denied his accusations and he pulled out his phone and showed them a screenshot of

   the Uber driver’s car report. He told the kids he pulled the Uber driver over and asked

   him where he picked the kids from. The kids told them they spent the night with a family

   member. He said they were lying and that he was withdrawing them from the school and

   they were no longer allowed at Memorial High School.

25. If this was not enough, he questioned Obinna Nneji on "why he dress as such" referring

   that his attire is expensive. He asked him why he always carries a certain bag and has

   searched his bag, as he has done on numerous occasions. In the past, Assistant Principal

   Bowhuis has asked children around the school whether Obinna Nneji has offered them

   drugs. Obinna Nneji feels that because of his race, his family has been stereotyped as

   drug dealers.

26. This type bullying has been extremely harmful to the children, especially coming from a

   man that is a leader and represents the school. With Mr. Bowhuis questioning Nneji’s

   family and entering of Nneji’s dwelling as he did leads one to believe that he has a

   personal vendetta against Nneji’s family. In fact, Adanna was so traumatized that she

   wrote the attached note. See attached Exhibit “B”



                                             5
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 6 of 38



27. The Nneji family has a privacy interest in the information collected by the Uber Driver

   when it picked the children up. For example, when they used Uber because they trusted

   them with your information including our pick up location and to keep that information

   private. They do so pursuant Uber’s policy and commitment of keeping that trust.

   Nonetheless, Defendant, Mr. Bowhuis, violated their privacy right when he forcibly pried

   from the Uber driver that dropped Plaintiff’s children at the School his pickup location.

   (Plaintiff Aff. Pp. 2)

28. All through this period, Defendant Spring Independent School District, knew or should

   have known about Defendant, Bowhuis abusive behavior towards the Plaintiff, but did

   nothing to change it.

29. At all these time in question, the Nnejis, were residence of this school District, as

   described under, Martinez v. Bynum, 461 U.S. 321 (1983)(Residence” requires living in

   the district and having the present intention to remain there) and adopted by the Spring

   Branch Independent School District. See attached, Exhibit “C”

30. There can be no other explanation to the treatment the Nnejis have received since they

   enrolled this School and in the School District, other than Race and National Origin.

31. As such, Defendants, Mr. Bowhuis and the Spring Independent District’s treatment the

   Nnejis is based both on racial and national origin animus.

32. Attorney Akpaffiong attempted to resolve this matter and has not received a response

   from the Defendants, so as of this instant time, the Children have been out of school

   without an education for four (4) school days.

                     V.CLAIMS FOR RELIEF
                    FIRST CAUSE OF ACTION
DUE PROCESS VIOLATION 42 U.S.C. § 1983 DUE PROCESS AND ARTICLE 1,
     SECTION 19 OF TEXAS CONSTITUTION, DUE CAUSE OF LAW

                                              6
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 7 of 38




33. Plaintiffs hereby reincorporate and adopt by reference for all purposes each and every

   allegation contained in the preceding paragraphs and sections

34. 42 U.S.C. § 1983 provides that:

           Every person, who under color of any statute, ordinance, regulation, custom or
           usage of any state or territory or the District of Columbia subjects or causes to be
           subjected any citizen of the United States or other person within the jurisdiction
           thereof to the deprivation of any rights, privileges or immunities secured by the
           constitution and law shall be liable to the party injured in an action at law, suit in
           equity, or other appropriate proceeding for redress . . .

35. Plaintiff in this action is a citizen of the United States and all of the individual Defendants

   to this claim are persons for purposes of 42 U.S.C. § 1983.

36. At the time of the complained of events, Plaintiffs had a clearly established constitutional

   right under the Fourteenth Amendment that requires, at a minimum, notice that is

   “reasonably calculated, under all the circumstances, to apprise interested parties of the

   pendency of the action and afford them an opportunity to present their objections.

37. Any reasonable in the Defendants’ position knew or should have known of these rights at

   the time of the complained of conduct as they were clearly established at that time.

38. All individual Defendants to this claim, at all times relevant hereto, were acting under the

   color of state law in their capacity as Spring Branch ISD agents/officers and their acts or

   omissions were conducted within the scope of their official duties or employment.

39. Plaintiffs sue the defendants under § 1983, which “provides a federal cause of action for

   the deprivation, under color of law, of a citizen’s ‘rights, privileges, or immunities

   secured by the Constitution and laws’ of the United States.” Livadas v. Bradshaw, 512

   U.S. 107, 132 (1994).




                                              7
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 8 of 38



40. To state a claim under § 1983, Plaintiffs must allege facts that show (1) have been

   deprived of a right secured by the Constitution and the laws of the United States and (2)

   the deprivation occurred under color of state law. See Flagg Bros., Inc. v. Brooks, 436

   U.S. 149, 155 (1978); Cornish v. Corr. Servs. Corp., 402 F.3d 545, 549 (5th Cir. 2005).

41. The Fourteenth Amendment prohibits the States from depriving any person of property

   without “due process of law.” Dusenberry v. United States, 534 U.S. 161, 167 (2002).

   The Due Process Clause requires, at a minimum, notice that is “reasonably calculated,

   under all the circumstances, to apprise interested parties of the pendency of the action and

   afford them an opportunity to present their objections.” Mullane v. Central Hanover Bank

   & Trust Co., 339 U.S. 306, 657 (1950).

42. As described more fully above, all of the Defendants, while acting individually, jointly,

   and in conspiracy, as well as under color of law and within the scope of their

   employment, deprived Plaintiff of their constitutional right to because they were not

   permitted to attend a school located in the district in which they reside without notice

   even though, the Plaintiffs have a property interest in the School District.

43. In the manner described more fully above, the Defendants deliberately terminated and

   withdraw the Nneji Children from Memorial High School without notice to their parents,

   as well as fabricated the reason for doing so.

44. Defendants engaged in the conduct described by this Complaint willfully, maliciously, in

   bad faith, and in reckless disregard of the Nnejis federally protected constitutional rights.

45. They did so with shocking and willful indifference to Plaintiff’s rights and their

   conscious awareness that they would cause Plaintiff severe physical and emotional

   injuries.



                                             8
  Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 9 of 38



46. The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

   injuries.

47. These individual Defendants acted in concert and joint action with each other.

48. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

   of his constitutional rights and caused him other damages.

49. These individual Defendants are not entitled to qualified immunity for the complained of

   conduct.

50. The Defendants to this claim at all times relevant hereto were acting pursuant to

   municipal/county custom, policy, decision, ordinance, regulation, widespread habit,

   usage, or practice in their actions pertaining to Plaintiff.

51. As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

   physical and emotional injuries, and other damages and losses as described herein

   entitling him to compensatory and special damages, in amounts to be determined at trial.

   As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

   damages, including medically related expenses and may continue to incur further

   medically and other special damages related expenses, in amounts to be established at

   trial.

52. On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

   capacities from the not yet fully ascertained sequelae of his closed head injury, in

   amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs

   pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable by federal law.

   There may also be special damages for lien interests.




                                              9
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 10 of 38



53. In addition to compensatory, economic, consequential and special damages, Plaintiff is

   entitled to punitive damages against each of the individually named Defendants under 42

   U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

   maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

   Plaintiffs.


                                SECOND CLAIM FOR RELIEF
        42 U.S.C. § 1983 – RACIAL DISCRIMINATION IN VIOLATION OF THE
    EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT AND
                   42 U.S.C. § 1981 (AGAINST DEFENDANT BOWHUIS)
54. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.

55. 42 U.S.C. § 1983 provides that:


             Every person, who under color of any statute, ordinance, regulation, custom or
             usage of any state or territory or the District of Columbia subjects or causes to be
             subjected any citizen of the United States or other person within the jurisdiction
             thereof to the deprivation of any rights, privileges or immunities secured by the
             constitution and law shall be liable to the party injured in an action at law, suit in
             equity, or other appropriate proceeding for redress . . .


56. Plaintiffs in this action is a citizen of the United States and all of the individual School

   District official Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

57. All individual Defendants to this claim, at all times relevant hereto, were acting under the

   color of state law in their capacity as Spring Branch, ISD officer and their acts or

   omissions were conducted within the scope of their official duties or employment.

58. At the time of the complained of events, Plaintiff had the clearly established

   constitutional right to be free from racial discrimination in law enforcement by police

   officers and to enjoy the equal protection of the laws.

59. Title 42 U.S.C. § 1981("Section 1981") provides, in pertinent part:
                                               10
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 11 of 38



                     (a) All persons within the jurisdiction of the United States shall have the
                         same right in every State and Territory to make and enforce contracts,
                         to sue, be parties, give evidence, and to the full and equal benefit of all
                         laws and proceedings for the security of persons and property as is
                         enjoyed by white citizens, and shall be subject to like punishment,
                         pains, penalties, taxes, licenses, and exactions of every kind, and to no
                         other.
60. Plaintiffs, as an African American is a member of a protected class, and thus also had the

    clearly established statutory right under this provision of 42 U.S.C. § 1981 to be free

    from racially motivated the filing of false statement.

61. Any reasonable school official knew or should have known of these rights at the time of

    the complained of conduct as they were clearly established at that time.

62. Plaintiffs’ race and National Original were the motivating factor in the decisions to

    maliciously withdraw their children from school without notice or a care of the Children

    best interest which is the public policy of the State of Texas.

63. Defendants’ conduct was undertaken with the purpose of depriving Plaintiffs of the

    equal protection and benefits of the law, equal privileges and immunities under the law,

    and due process in violation of the Fourteenth Amendment and § 1981.

64. Defendants engaged in the conduct described by this Complaint willfully, maliciously, in

    bad faith, and in reckless disregard of the Plaintiffs’ federally protected rights.

65. The acts or omissions of all individual Defendants were moving forces behind Plaintiffs’

    injuries.

66. These individual Defendants acted in concert and joint action with each other.

67. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

    of their constitutional and statutory rights and caused them other damages.

68. Defendants are not entitled to qualified immunity for the complained of conduct.




                                               11
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 12 of 38



69. The Defendants to this claim at all times relevant hereto were acting pursuant to

   municipal/county custom, policy, decision, ordinance, regulation, widespread habit,

   usage, or practice in their actions pertaining to Plaintiffs.

70. As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

   physical and emotional injuries, and other damages and losses as described herein

   entitling him to compensatory and special damages, in amounts to be determined at trial.

   As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

   damages, including medically related expenses and may continue to incur further

   medically and other special damages related expenses, in amounts to be established at

   trial.

71. Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C. §1988, pre-

   judgment interest and costs as allowable by federal law. There may also be special

   damages for lien interests.

72. In addition to compensatory, economic, consequential and special damages, Plaintiff is

   entitled to punitive damages against each of the individually named Defendants under 42

   U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

   maliciously, willfully or with a reckless or wanton disregard of the constitutional and

   statutory rights of Plaintiffs.


                             THIRD CLAIM FOR RELIEF
       42 U.S.C. § 1983 – VIOLATION OF THE FIRST AMENDMENT RIGHT TO
                    PRIVACY (AGAINST DEFENDANTS BOWHUIS)

73. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.

74. 42 U.S.C. § 1983 provides that:

                                              12
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 13 of 38




                   Every person, who under color of any statute, ordinance, regulation,
                   custom or usage of any state or territory or the District of Columbia
                   subjects or causes to be subjected any citizen of the United States or other
                   person within the jurisdiction thereof to the deprivation of any rights,
                   privileges or immunities secured by the constitution and law shall be liable
                   to the party injured in an action at law, suit in equity, or other appropriate
                   proceeding for redress . . .

75. Plaintiff in this action is a citizen of the United States and all of the individual School

   District officer(s) Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

76. All individual Defendants to this claim, at all times relevant hereto, were acting under the

   color of state law in their capacity as Spring Branch ISD officer(s0 and their acts or

   omissions were conducted within the scope of their official duties or employment.

77. At the time of the complained of events, Plaintiffs the clearly established constitutional

   right to privacy in the exercise of protected speech and in his relationship with Uber and

   the company and the driver in particular

78. Any reasonable person and a school official in particular based on the recent school

   shootings knew or should have known of this right at the time of the complained of

   conduct as it was clearly established at that time.

79. Defendants engaged in the conduct described as it relates to the Uber driver, by this

   Complaint willfully, maliciously, in bad faith, and in reckless disregard of Nnejis’

   federally protected constitutional rights.

80. The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

   injuries.

81. These individual Defendants acted in concert and joint action with each other.

82. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

   of his constitutional and statutory rights and caused him other damages.

                                                13
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 14 of 38



83. Defendants are not entitled to qualified immunity for the complained of conduct.

84. The Defendants to this claim at all times relevant hereto were acting pursuant to

   municipal/county custom, policy, decision, ordinance, regulation, widespread habit,

   usage, or practice in their actions pertaining to Plaintiff.

85. As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

   physical and emotional injuries, and other damages and losses as described herein

   entitling him to compensatory and special damages, in amounts to be determined at trial.

   As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

   damages, including medically related expenses and may continue to incur further

   medically and other special damages related expenses, in amounts to be established at

   trial.

86. On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

   capacities from the not yet fully ascertained sequelae of his closed head injury, in

   amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs

   pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable by federal law.

   There may also be special damages for lien interests.

87. In addition to compensatory, economic, consequential and special damages, Plaintiffs are

   entitled to punitive damages against each of the individually named Defendants under 42

   U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

   maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

   Plaintiffs

                          FOURTH CLAIM FOR RELIEF
            VIOLATION OF 42 U.S.C. § 1983 – DELIBERATELY INDIFFERENT
                       POLICIES, PRACTICES, CUSTOMS,



                                              14
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 15 of 38



      TRAINING, AND SUPERVISION IN VIOLATION OF THE FOURTEENTH,
        AND FIRST AMENDMENTS AND IN VIOLATION OF 42 U.S.C. § 1981
      (AGAINST THE SPRING BRANCH ISD DEFENDANT AND DR. SCOTT R.
                              MURI ONLY)


88. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.

89. 42 U.S.C. § 1983 provides that:


             Every person, who under color of any statute, ordinance, regulation, custom or
             usage of any state or territory or the District of Columbia subjects or causes to be
             subjected any citizen of the United States or other person within the jurisdiction
             thereof to the deprivation of any rights, privileges or immunities secured by the
             constitution and law shall be liable to the party injured in an action at law, suit in
             equity, or other appropriate proceeding for redress . . .

90. Plaintiff in this action is a citizen of the United States and Defendants to this claim are

   persons for purposes of 42 U.S.C. § 1983.

91. The Defendants to this claim at all times relevant hereto were acting under the color of

   state law.

92. Plaintiffs had the following clearly established rights at the time of the complained of

   conduct:

          a. the right to property under the Fourteenth Amendment;
          b. the right to exercise his constitutional rights to privacy of free speech under
              the First Amendment without retaliation and
          c. the right to be free from discrimination by school officials under the Equal
              Protection Clause of the Fourteenth Amendment and under 42 U.S.C. § 1981;
              and,
93. Defendant Spring Branch ISD Defendant and Dr. Scott R. Muri knew or should have

   known of these rights at the time of the complained of conduct as they were clearly

   established at that time.

94. The acts or omissions of these Defendants, as described herein, deprived Mr. Landau of

   his constitutional and statutory rights and caused him other damages.
                                               15
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 16 of 38



95. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

   of his constitutional and statutory rights and caused him other damages.

96. Defendants are not entitled to qualified immunity for the complained of conduct.

97. Spring Branch ISD Defendant and Dr. Scott R. Muri were, at all times relevant,

   policymakers for the Memorial High School and Mr. Bowhuis and in that capacity

   established policies, procedures, customs, and/or practices for the same.

98. These Defendants developed and maintained policies, procedures, customs, and/or

   practices exhibiting deliberate indifference to the constitutional rights of citizens, which

   were moving forces behind and proximately caused the violations of Mr. Landau’s

   constitutional and federal rights as set forth herein and in the other claims, resulted from a

   conscious or deliberate choice to follow a course of action from among various available

   alternatives.

99. Spring Branch ISD Defendant and Dr. Scott R. Muri have created and tolerated an

   atmosphere of lawlessness, and have developed and maintained long-standing,

   department-wide customs, law enforcement related policies, procedures, customs,

   practices, and/or failed to properly train and/or supervise its officers in a manner

   amounting to deliberate indifference to the constitutional rights of Plaintiff and of the

   public.

100.         In light of the duties and responsibilities of that participate in the interaction with

   people of various race, national origins, gender and manner the need for specialized

   training and supervision is so obvious, and the inadequacy of training and/or supervision

   is so likely to result in the violation of constitutional and federal rights such as those




                                               16
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 17 of 38



   described herein that the failure to provide such specialized training and supervision is

   deliberately indifferent to those rights.

101.       The deliberately indifferent training and supervision provided by Spring Branch

   ISD Defendant and Dr. Scott R. Muri resulted from a conscious or deliberate choice to

   follow a course of action from among various alternatives available to Spring Branch ISD

   Defendant and Dr. Scott R. Muri and were moving forces in the constitutional and federal

   violation injuries complained of by Plaintiff.

102.       As a direct result of Defendants’ unlawful conduct, Plaintiff has suffered actual

   physical and emotional injuries, and other damages and losses as described herein

   entitling him to compensatory and special damages, in amounts to be determined at trial.

   As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

   damages, including medically related expenses and may continue to incur further

   medically or other special damages related expenses, in amounts to be established at trial.

103.       On information and belief, Plaintiff may suffer lost future earnings and impaired

   earnings capacities from the not yet fully ascertained sequelae of his closed head injury,

   in amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’ fees and

   costs pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable by

   federal law. There may also be special damages for lien interests.

104.       Finally, Plaintiffs seek appropriate declaratory and injunctive relief pursuant to 42

   U.S.C. § 1983 to redress Defendants’ above described ongoing deliberate indifference in

   policies, practices, habits, customs, usages, training and supervision with respect to the

   rights described herein


                                 FIFTH CLAIM FOR RELIEF

                                               17
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 18 of 38



                       EQUITABLE RELIEF-INJUNCTIONS
105.      Plaintiffs hereby reincorporate and adopt by reference for all purposes each and

   every allegation contained in the preceding paragraphs and sections numbered I through

106.      Plaintiffs seek a temporary restraining order, and temporary and permanent

   injunction enjoining Defendants, their agents, employees, and all other persons acting in

   active concert with them from, inter alia, withdrawing their children from Memorial

   High School while this case is pending,

107.      As demonstrated above, the Defendants, illegal conduct, directive/order is a

   violation of the law and Plaintiffs are likely to succeed on the merits of his lawsuit.

108.      If the temporary restraining order and temporary and permanent injunction is not

   granted, Plaintiffs will suffer a probable injury. As a result of Defendants’ unlawful act,

   harm is imminent, the injury would be irreparable, and Plaintiffs have no other adequate

   legal remedy.

109.      Plaintiffs are willing to post a minimal bond of 100.00.


                            SIXTH ACTUAL DAMAGES
                                A. ACTUAL DAMAGES
110.      As a direct and proximate result of the acts and omissions of Defendants set forth

   above, Plaintiffs have incurred damages in excess of the minimum jurisdictional limits of

   this Court.

                                    B. Attorney's Fees

111.      Plaintiffs have been required to retain the services of the undersigned attorneys to

   bring this action. By virtue of Defendants' conduct as alleged above, an award of

   reasonable attorneys' fees to Plaintiffs is recoverable pursuant to §38.001 of the Texas

   Civil Practice & Remedies Code.



                                             18
     Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 19 of 38




    112.        Accordingly, Plaintiffs request that the Court issue a temporary restraining order

        immediately, without notice, enjoining Defendants from terminating and/or withdrawing

        them from Memorial High School.

    113.        Further, Plaintiffs request that this restraining order be continued after hearing

        into a temporary injunction until final hearing, at which time a permanent injunction

        should be granted.



                              PRAYER FOR EQUITABLE RELIEF

        HAVING CONSIDERED THESE PREMISES, Plaintiffs request that the Court issue a

temporary restraining order, temporary injunction and permanent injunction, restraining and

enjoining Defendants and their agents and any persons acting in concert with them from

terminating the withdrawing from Memorial High School.

        Plaintiffs further request that Defendants be cited to appear and answer, and that upon

final trial, Plaintiffs have and recover:

            a. Judgment against Defendants, for Plaintiffs' damages in an amount in excess of

                the jurisdictional limits of this Court;

            b. reasonable attorney's fees;

            c. pre-judgment interest as allowed by law;

            d. post-judgment interest as allowed by law;

            e. all costs of suits; and

            f. such other and further relief to which Plaintiffs may be justly entitled.

                                     VI. PRAYER FOR RELIEF



                                                   19
 Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 20 of 38



114.      Plaintiff prays that this Court enter judgment for the Plaintiff and against each of

   the Defendants and grant:

          a. compensatory and consequential damages, including damages for emotional

             distress, humiliation, loss of enjoyment of life, and other pain and suffering on

             all claims allowed by law in an amount to be determined at trial;

          b. economic losses on all claims allowed by law;

          c. special damages in an amount to be determined at trial;

          d. punitive damages on all claims allowed by law against individual Defendants

             and in an amount to be determined at trial;

          e. attorneys’ fees and the costs associated with this action under 42 U.S.C. §

             1988, including expert witness fees, on all claims allowed by law;

          f. pre- and post-judgment interest at the lawful rate; and,

          g. any further relief that this court deems just and proper, and any other

             appropriate relief at law and equity.


                  PLAINTIFF REQUESTS A TRIAL BY JURY.

   Respectfully submitted,
                                         By:     /s/ Diogu Kalu Diogu II, LL.M
                                                 Diogu Kalu Diogu II, LL.M.
                                                 State bar No. 24000340
                                                 DIOGU LAW FIRM PLLC
                                                 P. O. Box 994,
                                                 Fulshear, Texas 77441
                                                 Phone (713) 791 3225
                                                 Fax     (832) 408-7611
                                                 diogu.diogu.law.firm@gmail.com
                                                 ATTORNEY FOR PLAINTIFFS




                                           20
       Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 21 of 38




                             MEMORIAL HIGH SCHOOL
               SPRING BRANCH INDEPENDENT SCHOOL DISTRICT


January 10, 2019




RE: Administrative Withdraw

Ms. Hattie Nneji and Mr. Obinna Nneji

It has been brought to our attention that Adanna and Obinna no longer live in the Memorial High
School zone. Adanna and Obinna should be enrolled at another school based on the address on
Welch Street.

This letter is to advise you that they will both be withdrawn from Memorial High Schoof effective
Thursday, January 10, 2019.



Sincerely,


Dr. Gregory Bowhuis
Assistant Principal
Memorial High School
Class of 2020
713-251-2708




        935.ECHO LANE• HOUSTON, TX77024 • PHONE713·251-2500 0 FAX           71
              .       WWW.MHSWEB.COM OR WWW.SPRINGBRANCHISD.COM                  3·365-5 t 38
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 22 of 38
101920

ADMISSIONS                                                                               FD
                                                                                     (LEGAL)


General Eligibility    A board or its designee shall admit into the public schools of a dis-
                       trict free of tuition all persons who are over five and younger than
                       21 years of age on September 1 of any school year in which ad-
                       mission is sought, and may admit a person who is at least 21 and
                       under 26 for the purpose of completing the requirements for a high
                       school diploma, if any of the following conditions exist:
  Student and Parent   1.   The person and either parent reside in the district.
  Conservator          2.   The person does not reside in the district, but one of the par-
                            ents resides in the district and that parent is a joint managing
                            conservator or the sole managing conservator or possessory
                            conservator of the person.
  Guardian or Person   3.   The person and his or her guardian or other person having
  Having Lawful             lawful control under an order of a court reside in the district.
  Control
  Students Living      4.   The person is under the age of 18 and has established a sep-
  Separate and Apart        arate residence in the district apart from his or her parent,
                            guardian, or other person having lawful control under an order
                            of a court and has established that the person’s presence in
                            the district is not for the primary purpose of participation in ex-
                            tracurricular activities. A board is not required to admit such
                            person, however, if the person has:
                            a.   Engaged in conduct that resulted in removal to a disci-
                                 plinary alternative education program or expulsion within
                                 the preceding year;
                            b.   Engaged in delinquent conduct or “conduct in need of
                                 supervision” and is on probation or other conditional re-
                                 lease for that conduct; or
                            c.   Been convicted of a criminal offense and is on probation
                                 or other conditional release.
                       Education Code 25.001(a)–(b), (d)
  Homeless Students    5.   The person is homeless. [See also FDC]
                            a.   “Homeless children” under the McKinney-Vento Home-
                                 less Assistance Act, means children or youths who lack
                                 a fixed, regular, and adequate nighttime residence; and
                                 includes:
                                 (1)   Children who are sharing the housing of other per-
                                       sons due to loss of housing, economic hardship, or
                                       a similar reason; are living in motels, hotels, trailer
                                       parks, or camping grounds due to the lack of alter-
                                       native adequate accommodations; are living in

DATE ISSUED: 7/23/2018                                                                 1 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 23 of 38
101920

ADMISSIONS                                                                           FD
                                                                                 (LEGAL)


                                    emergency or transitional shelters; or are aban-
                                    doned in hospitals;
                              (2)   Children who have a primary nighttime residence
                                    that is a public or private place not designed for or
                                    ordinarily used as a regular sleeping accommoda-
                                    tion for human beings;
                              (3)   Children who are living in cars, parks, public spac-
                                    es, abandoned buildings, substandard housing, bus
                                    or train stations, or similar settings; and
                              (4)   Migratory children living in circumstances described
                                    above.
                                    “Migratory child’’ means a child who made a qualify-
                                    ing move in the preceding 36 months:
                                    (a)   As a migratory agricultural worker or a migra-
                                          tory fisher; or
                                    (b)   With, or to join, a parent or spouse who is a
                                          migratory agricultural worker or a migratory
                                          fisher. [See EEB]
                         b.   A person is homeless, for purposes of Education Code
                              25.001(b)(5), regardless of the residence of the person,
                              of either parent, or of the person’s guardian or other per-
                              son having lawful control, if:
                              (1)   The person lacks a fixed, regular, and adequate
                                    nighttime residence; or
                              (2)   The person has a primary nighttime residence that
                                    is a public or private place not designed for or ordi-
                                    narily used as a regular sleeping accommodation
                                    for human beings, including a car, park, abandoned
                                    building, bus or train station, airport, or camping
                                    ground;
                              (3)   The person lives in a supervised publicly or private-
                                    ly operated shelter designated to provide temporary
                                    living accommodations (including hotels and motels
                                    paid for by government programs for low-income
                                    individuals or by charitable organizations, congre-
                                    gate shelters, and transitional housing);
                              (4)   The person resided in a shelter or place not meant
                                    for human habitation and is exiting an institution
                                    where he or she temporarily resided;


DATE ISSUED: 7/23/2018                                                             2 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 24 of 38
101920

ADMISSIONS                                                                                  FD
                                                                                        (LEGAL)


                                   (5)   The person will imminently lose their housing, has
                                         no subsequent residence identified, and lacks the
                                         resources or support networks needed to obtain
                                         other housing; and
                                   (6)   The person is an unaccompanied youth or part of a
                                         homeless family with children and youth defined as
                                         homeless under other federal statutes who:
                                         (a)   Has experienced a long-term period without
                                               living independently in permanent housing;
                                         (b)   Has experienced persistent instability as
                                               measured by frequent moves over such peri-
                                               od; and
                                         (c)   Can be expected to continue in such status for
                                               an extended period of time because of chronic
                                               disabilities, chronic physical or mental health
                                               conditions, substance addiction, histories of
                                               domestic violence or childhood abuse, the
                                               presence of a child or youth with a disability,
                                               or multiple barriers to employment.
                         Education Code 25.001(b)(5); 20 U.S.C. 6399; 42 U.S.C.
                         11434a(2); 42 U.S.C. 11302
  Foreign Exchange       6.   The person is a foreign exchange student placed with a host
  Students                    family that resides in the district by a nationally recognized
                              foreign exchange program, unless the district has applied for
                              and been granted a waiver by the commissioner of education
                              because:
                              a.   This requirement would impose a financial or staffing
                                   hardship on the district;
                              b.   The admission would diminish the district’s ability to pro-
                                   vide high-quality education services for the district’s do-
                                   mestic students; or
                              c.   The admission would require domestic students to com-
                                   pete with foreign exchange students for educational re-
                                   sources.
                         Education Code 25.001(b)(6), (e)
  Students in            7.   The person resides at a residential facility, as defined in Edu-
  Residential Facility        cation Code 5.001, located in the district. For purposes of en-
                              rollment, a person who resides in a residential facility is con-
                              sidered a resident of the district in which the facility is located.
                              Education Code 25.001(b)(7), 29.012(c)

DATE ISSUED: 7/23/2018                                                                    3 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 25 of 38
101920

ADMISSIONS                                                                                FD
                                                                                      (LEGAL)


  Students              8.   The person resides in the district and is 18 or older or the
  Over 18                    person’s disabilities of minority have been removed. Educa-
                             tion Code 25.001(b)(8)
  Resident              9.   The person does not reside in the district but the grandparent
  Grandparent                of the person:
                             a.    Resides in the district; and
                             b.    Provides a substantial amount of after-school care for
                                   the person as determined by the board.
                        Education Code 25.001(b)(9)
Proof of Eligibility    A district may require evidence that a person is eligible to attend
                        the public schools of the district at the time it considers an applica-
                        tion for admission of the person. A board or its designee shall es-
                        tablish minimum proof of residency acceptable to a district. A board
                        or its designee may make reasonable inquiries to verify a person’s
                        eligibility for admission. When admission is sought under item 4
                        above, a board shall determine whether an applicant qualifies as a
                        resident of a district and may adopt reasonable guidelines for mak-
                        ing that determination as necessary to protect the best interest of
                        students. Education Code 25.001(c), (d)
  “Residence”           “Residence” requires living in the district and having the present
  Defined               intention to remain there. Martinez v. Bynum, 461 U.S. 321 (1983)
                        A district may withdraw any student who ceases to be a resident.
                        Daniels v. Morris, 746 F.2d 271 (5th Cir. 1984)
Immigration Status      Denying enrollment based upon immigration status to children who
                        are not legally admitted into the United States violates the Equal
                        Protection Clause of the Fourteenth Amendment to the U.S. Con-
                        stitution. Plyler v. Doe, 457 U.S. 202 (1982)
High School             A student who has received a high school equivalency certificate is
Equivalency             entitled to enroll in a public school in the same manner as any oth-
Certificate             er student who has not received a high school diploma. Education
                        Code 29.087(h)
Substitute for Parent   A board by policy may allow a person showing evidence of legal
or Guardian             responsibility for a child other than an order of a court to substitute
                        for a guardian or other person having lawful control of the child un-
                        der court order. Education Code 25.001(j)
Authorization           “Adult caregiver” means an adult person whom a parent has au-
Agreement               thorized to provide temporary care for a child under Family Code
                        Chapter 34. Family Code 34.0015(1)



DATE ISSUED: 7/23/2018                                                                  4 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 26 of 38
101920

ADMISSIONS                                                                               FD
                                                                                     (LEGAL)


                     A parent, as defined in Family Code 101.024, or both parents of a
                     child may enter into an authorization agreement with an adult
                     caregiver to authorize the adult caregiver to perform acts described
                     in Family Code 34.002 in regard to the child, such as:
                     1.   Authorizing medical, dental, psychological, or surgical treat-
                          ment and immunization of the child, including executing any
                          consents or authorizations for the release of information as
                          required by law relating to the treatment or immunization;
                     2.   Enrolling the child in the district; and
                     3.   Authorizing the child to participate in age-appropriate extra-
                          curricular, civic, social, or recreational activities, including ath-
                          letic activities.
                     Family Code 34.002
                     A parent may enter into an authorization agreement with an adult
                     caregiver with whom a child is placed under a parental child safety
                     placement agreement approved by the Department of Family and
                     Protective Services (DFPS) to allow the person to perform the acts
                     described above with regard to the child during an investigation of
                     abuse or neglect or while the department is providing services to
                     the parent. Family Code 34.0021
                     The authorization agreement must conform to the requirements of
                     Family Code Chapter 34.
                     A child who is the subject of an authorization agreement is not
                     considered to be placed in foster care and the parties to the
                     agreement are not subject to any law or rule governing foster care
                     providers. Family Code 34.0022(b)
                     An authorization agreement does not affect the rights of the child’s
                     parent or legal guardian regarding the care, custody, and control of
                     the child, and does not mean that the adult caregiver has legal cus-
                     tody of the child. Family Code 34.007(b)
                     Only one authorization agreement may be in effect for a child at
                     any time. Execution of a subsequent authorization agreement does
                     not by itself supersede, invalidate, or terminate a prior authoriza-
                     tion agreement. An authorization agreement is void if it is executed
                     while a prior authorization agreement remains in effect. Family
                     Code 34.002(d), .008(f)
                     An authorization agreement is for a term of six months and renews
                     automatically for six-month terms unless an earlier expiration date
                     is stated in the agreement, the agreement is terminated under



DATE ISSUED: 7/23/2018                                                                 5 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 27 of 38
101920

ADMISSIONS                                                                                FD
                                                                                      (LEGAL)


                     Family Code 34.008, or a court authorizes continuation. Family
                     Code 34.0075
  Immunity           A person who is not a party to the authorization agreement who
                     relies in good faith on the authorization agreement, without actual
                     knowledge that the authorization agreement is void, revoked, or
                     invalid, is not subject to civil or criminal liability to any person, and
                     is not subject to professional disciplinary action, for that reliance if
                     the agreement is completed as required by Family Code Chapter
                     34. Family Code 34.007(a)

                     Note:      The Authorization Agreement for Nonparent Relative
                                (PDF)1 is available on the DFPS website.

Temporary            A person eligible to consent to treatment of a child under Family
Authorization for    Code 32.001 or a person eligible to enter an authorization agree-
Care                 ment [see Authorization Agreement, above] may seek a court order
                     for temporary authorization for care of a child by filing a petition in
                     the district court in the county in which the person resides if:
                     1.   The child has resided with the person for at least the 30 days
                          preceding the date the petition was filed; and
                     2.   The person does not have an authorization agreement or oth-
                          er signed, written documentation from a parent, conservator,
                          or guardian that enables the person to provide necessary
                          care for the child.
                     Family Code 35.001–.002
                     The order may authorize the petitioner to, among other things:
                     1.   Consent to medical, dental, psychological, and surgical treat-
                          ment and immunization of the child;
                     2.   Enroll the child in the district; and
                     3.   Authorize the child to participate in age-appropriate extracur-
                          ricular, civic, social, or recreational activities, including athletic
                          activities.
                     A temporary authorization order does not affect the rights of the
                     child’s parent, conservator, or guardian regarding the care, custo-
                     dy, and control of the child, and does not establish legal custody of
                     the child. Family Code 35.007(b)
  Immunity           A person who relies in good faith on a temporary authorization or-
                     der is not subject to civil or criminal liability to any person, or to pro-
                     fessional disciplinary action. Family Code 35.007(a)


DATE ISSUED: 7/23/2018                                                                  6 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 28 of 38
101920

ADMISSIONS                                                                            FD
                                                                                  (LEGAL)


Students in Foster   A child placed in foster care by an agency of the state or a political
Care                 subdivision shall be permitted to attend schools in the district in
                     which the foster parents reside free of any charge to the foster
                     parents or to the agency. A durational residence requirement may
                     not be used to prohibit that child from fully participating in any ac-
                     tivity sponsored by a district. Education Code 25.001(f)
                     A student who was enrolled in a primary or secondary public
                     school before the student entered the conservatorship of DFPS
                     and who is placed at a residence outside the attendance area for a
                     school or outside a district is entitled to continue to attend the
                     school in which the student was enrolled immediately before enter-
                     ing conservatorship until the student successfully completes the
                     highest grade level offered by the school at the time of placement
                     without payment of tuition. The student is entitled to continue to
                     attend the school regardless of whether the student remains in the
                     conservatorship of DFPS for the duration of the student's enroll-
                     ment in the school. Education Code 25.001(g)
                     If a student who is in the conservatorship of DFPS is enrolled in a
                     primary or secondary public school, other than the school in which
                     the student was enrolled at the time the student was placed in the
                     conservatorship of DFPS, the student is entitled to continue to at-
                     tend that school without payment of tuition until the student suc-
                     cessfully completes the highest grade level offered by the school at
                     the time of enrollment in the school, even if the child's placement is
                     changed to a residence outside the attendance area for that school
                     or outside the district. The student is entitled to continue to attend
                     the school regardless of whether the student remains in the con-
                     servatorship of DFPS for the duration of the student's enrollment in
                     the school. Education Code 25.001(g-1)
                     A written case plan for any child in foster care under the responsi-
                     bility of the state must include a plan for ensuring the educational
                     stability of the child while in foster care, including:
                     1.   Assurances that each placement of the child in foster care
                          takes into account the appropriateness of the current educa-
                          tional setting and the proximity to the school in which the child
                          in enrolled at the time of placement; and
                     2.   An assurance that the appropriate state agency has coordi-
                          nated with a district to ensure that the child remains in the
                          school in which the child is enrolled at the time of each
                          placement; or if remaining in that school is not in the best in-
                          terests of the child, assurances by the state agency and the
                          district to provide immediate and appropriate enrollment in a
                          new school, with all of the educational records of the child
                          provided to the school.
DATE ISSUED: 7/23/2018                                                              7 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 29 of 38
101920

ADMISSIONS                                                                                FD
                                                                                      (LEGAL)


                       42 U.S.C. 675(1)(G), 675a [See CNA]
Transfers from Other   A district shall charge tuition for a student who resides in a residen-
States                 tial facility and whose maintenance or expenses are paid in whole
                       or in part by another state or the United States. Any such tuition
                       charge must be submitted to the commissioner for approval. The
                       attendance of students admitted under this provision shall not be
                       counted for purposes of allocating state funds to a district. Educa-
                       tion Code 25.003
Students Holding F-1   If a student is required, as a condition of obtaining or holding the
Student Visas          appropriate U.S. student visa, to pay tuition to the district that the
                       student attends to cover the cost of the student’s education provid-
                       ed by the district, the district shall accept tuition for the student in
                       an amount equal to the full unsubsidized per capita cost of provid-
                       ing the student’s education for the period of the student's attend-
                       ance at school in the district.
                       The commissioner shall develop guidelines for determining the
                       amount of the full unsubsidized per capita cost of providing a stu-
                       dent’s education. A district may not accept tuition in an amount
                       greater than the amount computed under the commissioner’s
                       guidelines unless the commissioner approves a greater amount as
                       a more accurate reflection of the cost of education to be provided
                       by the district.
                       The attendance of a student for whom a school district accepts tui-
                       tion is not counted for purposes of allocating state funds to the dis-
                       trict.
                       Education Code 25.0031

                       Note:      Enrolling students with F-1 visas is optional. If the district
                                  is interested in enrolling students with F-1 visas, it must
                                  comply with the federal Student and Exchange Visitor
                                  Program2 (SEVP) under the Department of Homeland
                                  Security.

Texas Juvenile         A school-age child of an employee of the Texas Juvenile Justice
Justice Department     Department (TJJD) residing in an adjacent district may attend
                       school in a district free of charge to his or her parents or guardian.
                       Any tuition required by the admitting district shall be paid by the
                       district from which the student transfers out of any funds appropri-
                       ated to the TJJD facility. Education Code 25.042
Enrollment             A child must be enrolled by the child’s parent, guardian, or other
                       person with legal control under a court order. A district shall record


DATE ISSUED: 7/23/2018                                                                  8 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 30 of 38
101920

ADMISSIONS                                                                             FD
                                                                                   (LEGAL)


                     the name, address, and date of birth of the person enrolling the
                     child. Education Code 25.002(f)
  Legal Surname      A student must be identified by the student’s legal surname as it
                     appears on the student’s birth certificate or other document suita-
                     ble as proof of the student’s identity, or in a court order changing
                     the student’s name. Education Code 25.0021
  Required           If a parent or other person with legal control of a child enrolls the
  Documentation      child in a district school, the parent or other person, or the school
                     district in which the child most recently attended school, shall fur-
                     nish to the district all of the following:
                     1.   The child’s birth certificate, or another document suitable as
                          proof of the child’s identity as defined by the commissioner in
                          the Student Attendance Accounting Handbook.
                     2.   A copy of the child’s records from the school the child most
                          recently attended if he or she was previously enrolled in a
                          school in Texas or in another state.
                          Students shall not be denied enrollment or be removed solely
                          because they fail to provide the documentation required in
                          items 1 and 2, above.
                     3.   A record showing that the child has the immunizations re-
                          quired by Education Code 38.001, proof that the child is not
                          required to be immunized, or proof that the child is entitled to
                          provisional admission. [See FFAB]
                     Education Code 25.002(a); 19 TAC 129.1(a)–(b)
                     A district must furnish information under items 1 and 2 not later
                     than the tenth working day after the date the district receives a re-
                     quest for the information.
                     A parent or other person with legal control of a child under a court
                     order must furnish information under items 1 and 2 not later than
                     the 30th day after the date a child is enrolled in a public school.
                     If a parent or other person with legal control of a child under a court
                     order requests that a district transfer a child’s student records, the
                     district to which the request is made shall notify the parent or other
                     person as soon as practicable that the parent or other person may
                     request and receive an unofficial copy of the records for delivery in
                     person to a school in another district.
                     Education Code 25.002(a-1)
    Residential      Except for a juvenile pre-adjudication secure detention facility or a
    Facility         juvenile post-adjudication secure correctional facility, a residential

DATE ISSUED: 7/23/2018                                                               9 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 31 of 38
101920

ADMISSIONS                                                                              FD
                                                                                    (LEGAL)


                     facility shall provide to a district that provides educational services
                     to a student placed in the facility any information retained by the
                     facility relating to:
                     1.   The student’s school records, including records regarding
                          special education eligibility or services, behavioral interven-
                          tion plans, school-related disciplinary actions, and other doc-
                          uments related to the student’s educational needs;
                     2.   Any other behavioral history information regarding the student
                          that is not confidential under another law; and
                     3.   The student’s record of convictions or the student’s probation,
                          community supervision or parole status, as provided to the fa-
                          cility, if necessary to provide education services to the stu-
                          dent.
                     Education Code 29.012(f), (g)
Summer School        A district shall permit a person who is eligible under Education
Enrollment           Code 25.001 [see General Eligibility, above] to attend school in the
                     district but who is not enrolled in school in the district to enroll in a
                     district summer school course on the same basis as a district stu-
                     dent, including satisfaction of any course eligibility requirement and
                     payment of any fee authorized under Education Code 11.158 [see
                     FP] that is charged in connection with the course.
                     This requirement does not apply to enrollment in a Summer Inten-
                     sive Mathematics Instruction Program under Education Code
                     29.088, a Summer Intensive Science Instruction Program under
                     Education Code 29.090, or an Intensive Summer Program under
                     Education Code 29.098 or in a similar intensive program.
                     Education Code 25.008
  Food Allergy       On enrollment, a district shall request, by providing a form or oth-
  Information        erwise, that a parent or other person with legal control of the child
                     under a court order disclose whether the child has a food allergy or
                     a severe food allergy that, in the judgment of the parent or other
                     person with legal control, should be disclosed to the district to ena-
                     ble the district to take any necessary precautions regarding the
                     child’s safety [see FB and FFAF]; and specify the food to which the
                     child is allergic and the nature of the allergic reaction.
                     The district shall maintain the confidentiality of the provided infor-
                     mation, and may disclose the information to teachers, school
                     counselors, school nurses, and other appropriate school personnel
                     only to the extent consistent with district policy under Education
                     Code 38.009 and permissible under the Family Educational Rights
                     and Privacy Act of 1974, 20 U.S.C. Section 1232g. [See FL]

DATE ISSUED: 7/23/2018                                                               10 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 32 of 38
101920

ADMISSIONS                                                                                  FD
                                                                                        (LEGAL)


                     “Severe food allergy” means a dangerous or life-threatening reac-
                     tion of the human body to a food-borne allergen introduced by in-
                     halation, ingestion, or skin contact that requires immediate medical
                     attention.
                     Education Code 25.0022(a)–(c)
  Child in DFPS      A district shall enroll a child without the required documentation if
  Possession         DFPS has taken possession of the child. DFPS shall ensure that
                     the required documentation is furnished to a district not later than
                     the 30th day after the date the child is enrolled. Education Code
                     25.002(g)
  Inconsistent       If a child is enrolled under a name other than the name that ap-
  Documentation      pears in the identifying documents or records, a district shall notify
                     the missing children and missing persons information clearing-
                     house of the child’s name as shown on the identifying records and
                     the name under which the child is enrolled.
  Missing            If the required documents and other records are not furnished to a
  Documentation      district within 30 days after enrollment, the district shall notify the
                     police department of the city or the sheriff’s department of the
                     county in which the district is located and request a determination
                     of whether the child has been reported as missing.
                     Education Code 25.002(b)–(c)
Students Under 11    On enrollment of a child under 11 years of age in a school for the
                     first time at the school, the school shall:
                     1.   Request from the person enrolling the child the name of each
                          previous school attended by the child;
                     2.   Request from each school identified in item 1 the school rec-
                          ords for the child and, if the person enrolling the child pro-
                          vides copies of previous school records, request verification
                          from the school of the child’s name, address, date, and
                          grades and dates attended; and
                     3.   Notify the person enrolling the student that not later than the
                          30th day after enrollment, or the 90th day if the child was not
                          born in the United States, the person must provide:
                          a.    A certified copy of the child’s birth certificate; or
                          b.    Other reliable proof of the child’s identity and age and a
                                signed statement explaining the person’s inability to pro-
                                duce a copy of the child’s birth certificate.
                     If a person enrolls a child under 11 years of age in school and does
                     not provide the valid prior school information or documentation re-

DATE ISSUED: 7/23/2018                                                                  11 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 33 of 38
101920

ADMISSIONS                                                                                 FD
                                                                                       (LEGAL)


                      quired, the school shall notify the appropriate law enforcement
                      agency before the 31st day after the person fails to comply.
                      Code of Criminal Procedure 63.019
False Information     When accepting a child for enrollment, a district shall inform the
                      parent or other person enrolling the child that presenting a false
                      document or false records in connection with enrollment is a crimi-
                      nal offense under Penal Code 37.10 (Tampering with Governmen-
                      tal Records) and that enrolling the child under false documents
                      makes the person liable for tuition or other costs as provided be-
                      low. Education Code 25.002(d)
                      In addition to the penalty under Penal Code 37.10, a person who
                      knowingly falsifies information on a form required for a student’s
                      enrollment in a district is liable to the district if the student is not
                      eligible for enrollment, but is enrolled on the basis of false infor-
                      mation. For the period during which the ineligible student is en-
                      rolled, the person is liable for the maximum tuition fee a district
                      may charge [see FDA] or the amount a district has budgeted per
                      student as maintenance and operating expense, whichever is
                      greater. Education Code 25.001(h)
                      A district may include on its enrollment form notice of the legal
                      penalties and liability for falsifying information on the form. Educa-
                      tion Code 25.001(i)
Placement of          A district shall accept all credits earned toward state graduation
Transfers             requirements by students in accredited Texas school districts, in-
  Credits and         cluding credits earned in accredited summer school programs.
  Records             Credits earned in local credit courses may be transferred at a dis-
                      trict’s discretion. Transfer students shall not be prohibited from at-
                      tending school pending receipt of transcripts or academic records
                      from the district the student previously attended. 19 TAC
                      74.26(a)(1)
                      A district shall grant a student credit toward the academic course
                      requirements for high school graduation for courses the student
                      successfully completes in TJJD educational programs. Education
                      Code 30.104(a)
                      Each district shall consider course credit earned by a student while
                      in a juvenile justice alternative education program as credit earned
                      in a district school. Education Code 37.011(d)
  Nonpublic Schools   Records and transcripts of students from Texas nonpublic schools
                      or from out of state or out of the country (including foreign ex-
                      change students) shall be evaluated, and students shall be placed
                      promptly in appropriate classes. A district may use a wide variety of


DATE ISSUED: 7/23/2018                                                                 12 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 34 of 38
101920

ADMISSIONS                                                                              FD
                                                                                    (LEGAL)


                     methods to verify the content of courses for which a transfer stu-
                     dent has earned credit. 19 TAC 74.26(a)(2)
Foundation School    A person is entitled to the benefits of the available school fund for a
Program              school year if:
                     1.   On September 1 of the year, the person:
                          a.    Is at least five years of age and under 21 years of age,
                                and has not graduated from high school;
                          b.    Is at least 21 years of age and under 26 years of age
                                and is admitted by a school district to complete the re-
                                quirements for a high school diploma; or
                          c.    Is at least 19 years of age and under 26 years of age
                                and is enrolled in an adult high school diploma and in-
                                dustry certification charter school pilot program under
                                Education Code 29.259.
                     2.   The person is enrolled in prekindergarten under Education
                          Code 29.153 or Subchapter E-1, Chapter 29 [see EHBG].
                     3.   The person is younger than five years of age and performs
                          satisfactorily on the state assessment instrument adminis-
                          tered to third graders and a district has adopted a policy to
                          admit students younger than five years of age.
                     4.   The person is enrolled in the first grade and is at least six
                          years of age at the beginning of the current school year or
                          has been enrolled in the first grade, or has completed kinder-
                          garten, in the public schools of another state before transfer-
                          ring to a Texas public school.
                     Education Code 25.001(a), 42.003
Screening            The principal of each district school shall ensure that each student
                     admitted to that school has complied with requirements for screen-
                     ing of special senses and communication disorders, spinal screen-
                     ing, and a risk assessment for Type 2 diabetes, or has submitted
                     an affidavit of exemption. Health and Safety Code 36.005, 37.002,
                     95.003(c) [See FFAA]
Pest Control         Chief administrators or the integrated pest management (IPM) co-
Information          ordinators of schools must notify the parents or guardians of chil-
                     dren attending the facility in writing that pesticides are periodically
                     applied indoors and outdoors, and that information on the times
                     and types of applications and prior notification is available upon
                     request. Such notification must be made at the time of the stu-
                     dents’ registration. Telephonic, written, or electronic notification of


DATE ISSUED: 7/23/2018                                                              13 of 14
UPDATE 111
FD(LEGAL)-P
  CaseBranch
Spring 4:19-cv-00154
             ISD     Document 1 Filed in TXSD on 01/15/19 Page 35 of 38
101920

ADMISSIONS                                                                           FD
                                                                                 (LEGAL)


                     planned applications will meet the notification requirements. 4 TAC
                     7.148(c); Occupations Code 1951.455(b) [See CLB]

                     1 Authorization Agreement for Nonparent Relative (PDF):
                     http://www.dfps.state.tx.us/Application/Forms/showFile.aspx?NAME=263
                     8.pdf
                     2 Student and Exchange Visitor Program: https://www.ice.gov/sevis




DATE ISSUED: 7/23/2018                                                           14 of 14
UPDATE 111
FD(LEGAL)-P
     Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 36 of 38



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTONS DIVISION

HATTIE NNEJI AND OBINNA NNEJI        )
PLAINTIFFS                           )
                                     )
VS.                                  )                      NO. _______
                                     )
DR. GREGORY BOWHUIS,                 )
DR. SCOTT R. MURI, SPRING BRANCH ISD )
DEFENDANTS                           )                      JURY REQUESTED

                              AFFIDAVIT OF HATTIE NNEJI

       STATE OF TEXAS                                §
                                                     §
       COUNTY OF HARRIS                              §

   Before me, the undersigned Notary Public, on this day personally appeared, Hattie Nneji,
(“NNEJI”) known to me, who being by me duly sworn upon his/her oath, deposed and said:

   1. “My name is Hattie Nneji, (“NNEJI”) I am over 21 years of age and have personal
knowledge of the facts stated herein and they are all true and correct.

   2. “On or about Thursday, without prior notice, the Assistant Principal of Memorial High
Scholl, in the Spring Branch ISD. See attached Exhibit “A” They did so based on an
uncorroborated and hearsay information, Mr. Bowhuis, forcibly pried from an Uber driver that
dropped my children at the School. THEY HAVE BEEN OUT OF SCHOOL FOR 4 DAYS.

    3. “Since the initial enrollment of our children Obinna and Adanna Nneji at the School, the
Assistant Principal Bowhuis has singled my family out for desperate treatment, in so doing he
has made our family and our children feel unwelcome at Memorial High School thereby creating
a hazardous learning environment for my children.

    4. “At the time we first enrolled our children in Memorial High School, in the Spring
Branch ISD, we provided the school all the required evidence showing that our children are
eligible to attend the public schools of the district at the time the school considered our
application for admission for my children.

   5. “Nonetheless, the assistant principal Mr. Gregory Bowhuis had had a police officer, (a)
escort us to our apartment, (b) walked us to the door (c) forced us to open the door so he could he
could inspect our apartment to make sure we really lived there. Despite the outrageous conduct
public officer we cooperated fully with him and the officer.

    6. “Despite our cooperation with him, Mr. Bowhuis and Memorial High School have
singled out and have continued to treat my family unfairly. He has on more than one occasion
     Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 37 of 38



called us liars to my husband, my children and myself separately and collective. The extremely
questionable, rude, and disrespectful behaviors of Mr. Bowhuis towards my family is very
unbecoming of a public official in his position.

    7. “All though this school year, Mr. Bowhuis would make odd comments to the children
about the cars that their father drives. He appears to be stalking my family. By way of example,
(a) mentioned to my daughter that he saw her father on highway 610 driving; (2) He once
inquired on why is he always in the galleria area if he resides in Spring Branch. (3) He also made
comments about the clothes my husband wears stating that he admires his choice of attire. (4)
Mr. Bowhuis also questioned my husband about the properties that he owns and (5) Interrogating
him about why is he living in an apartment if he owns a million dollar home.

   8. “There can be no other explanation other than he wanted to force to voluntarily withdraw
from that school but we persevered.

    9. “His behavior took a different turn on Thursday, January 10, 2019 when my children
were dropped off at school by an Uber Driver. Specifically, Mr. Bowhuis rushed to the uber
driver and aggressively forced him to give him a receipt so he can see where my kids were
picked up from.

   10. “Mr. Bowhuis called our children in his office and spoke to them in a very rude manner.
Mr. Bowhuis then took my kids to the office where he interrogated them, called them liars, and
without notice to me and my husband withdrew them from school. All through this period he
never once made an effort to contact my husband or I.

    11. “In that meeting, without their parents’ permission, he accused them of lying about their
residence. The kids denied his accusations and he pulled out his phone and showed them a
screenshot of the Uber driver’s car report. He told the kids he pulled the Uber driver over and
asked him where he picked the kids from. The kids told them they spent the night with their
family member. He said they were lying and that he was withdrawing them from the school and
they were no longer allowed at Memorial High School.

    12. “If this was not enough he then began questioning my son on "why he dress as such"
referring that his attire is expensive. He asked him why he always carry a certain bag and has
searched his bag on numerous occasions. He has also asked children around the school if my son
has offered them drugs. Because we are an affluent African American family we are being
stereotyped as drug dealers.

    13. “This type if bullying is very despicable and extremely harmful especially coming from a
man that is a leader and represents the school. With Mr. Bowhuis questioning our family and
entering of our dwelling as he did lead me to believe that he has a personal vendetta against our
family. In fact, my daughter was so traumatized that she took the attached note. See attached
Exhibit “B”

    14. “There can be no other reason except that Mr. Bowhuis and the Memorial High School
treatment of my family is based both on racial and national origin animus.”
     Case 4:19-cv-00154 Document 1 Filed in TXSD on 01/15/19 Page 38 of 38




   In witness whereof, this    /   t/


2019, to certify which witness my hand and official seal.




                                              ,,,11111,,
                                           ~'0\i:~.~f.v.?~   JACOB PEDRAZA
                                          ~    ·~·~'N
                                          ~;( 1'r)~§ otary Pub/i~, State of Texas
                                          ~'.~····.:..'I-":.:-
                                            ,,, OF.,,,.,,, CommN . Expires 03-14-2023
                                               '''" ''''        otary ID 126038438
